Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al. (US 2015/0002981), hereinafter (“Klug”), provided by applicant. 
Re claims 1-5 and 7-13, Klug (Fig 3) discloses a conducted electrical weapon, comprising: a conducted electrical weapon body that includes: a handle portion at a first end configured to be grasped by a hand of a user; an upper member extending in a substantially front-to-rear direction from the handle portion to a second end opposite the first end; a magazine bay (130) positioned beneath the upper member; and a trigger positioned between the handle portion and the magazine bay; a power source (116) engaged with the conducted electrical weapon body; and a magazine (130) that includes a plurality of firing tubes, wherein the magazine is releasably engaged with the magazine bay, and wherein each firing tube of the plurality of firing tubes is configured to engage at least one electrode (p. [0047]).
Re claim 14, Klug (Fig 3) discloses a conducted electrical weapon, comprising: a body that includes: a handle portion at a first end of the body configured to be grasped by a hand of a user; an upper member extending in a front-to-rear direction from the handle portion to a second end of the body opposite the first end; a magazine bay positioned beneath the upper member, wherein the magazine bay includes an opening that extends from a portion of the second end of the body onto a bottom side of the body; and a trigger positioned between the handle portion and the magazine bay; and a magazine (Fig 4) having a top surface, a bottom surface opposite the top surface, a rear surface extending between the top surface and the bottom surface, a front surface extending between the top surface and the bottom surface, a first side surface extending between the front surface and the rear surface, and a second side surface extending between the front surface and the rear surface opposite the first side surface, and wherein the front surface includes the plurality of firing tubes, wherein the magazine is releasably engaged to the opening of the magazine bay.
Re claim 15, Klug discloses the conducted electrical weapon of claim 14, wherein the first side surface of the magazine includes an alignment guide, wherein the alignment guide includes a surface recessed below the first side surface (see Fig 4).
	Re claim 16, Klug discloses the conducted electrical weapon of claim 14, wherein insertion of the magazine into the opening of the magazine bay exposes the bottom surface of the magazine (Fig 4, for 440).

	Re claims 17-20, Klug (Fig 3) discloses a conducted electrical weapon kit, comprising: a conducted electrical weapon body that includes: a handle portion at a first end of the conducted electrical weapon body configured to be grasped by a hand of a user; an upper member extending in a front-to-rear direction from the handle portion to a second end of the conducted electrical weapon body opposite the first end; a magazine bay positioned beneath the upper member, wherein the magazine bay includes an opening that extends from a portion of the second end of the conducted electrical weapon body onto a bottom side of the conducted electrical weapon body; a trigger positioned between the handle portion and the magazine bay; and a first magazine (320) configured to releasably engage with the magazine bay, wherein the first magazine comprises a first plurality of firing tubes, wherein each firing tube of the first plurality of firing tubes is configured to engage at least one electrode; and a second magazine (330) configured to releasably engage with the magazine bay, wherein the second magazine comprises a second plurality of firing tubes.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDermit et al. (US 10,598,467), hereinafter (“McDermit”) , provided by applicant.  McDermit (Fig 1) discloses a conducted electrical weapon, comprising: a conducted electrical weapon body that includes: a handle portion at a first end configured to be grasped by a hand of a user; an upper member extending in a substantially front-to-rear direction from the handle portion to a second end opposite the first end; a magazine bay positioned beneath the upper member; and a trigger positioned between the handle portion and the magazine bay; a power source engaged with the conducted electrical weapon body; and a magazine (Fig 4, 302) that includes a plurality of firing tubes (tubes at top and bottom), wherein the magazine is releasably engaged with the magazine bay, and wherein each firing tube of the plurality of firing tubes is configured to engage at least one electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641